Citation Nr: 1500791	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 Appellant Brief is located in the Veterans Benefits Management System.  VA outpatient treatment records are located in Virtual VA.  

The claim of entitlement to service connection for PTSD was granted in a February 2012 rating decision.  This is considered a full grant of the benefits sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2010 VA examination, he stated he receives Social Security Administration benefits, at least in part, for his back.  No Social Security medical records are associated with the claims file.  As Social Security records could provide medical evidence related to the Veteran's claimed disabilities, they are relevant to the appealed issues, and they must be secured.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim).  38 C.F.R. § 3.159.  

The March 2010 examination needs some addition to be fully adequate for rating purposes.  The examiner suggested that there was evidence the back disabilities existed prior to service, but did not opine as to aggravation, if any, during service.  On remand the examiner should opine not only as to direct service connection, but also should address whether either of the Veteran's back disorders existed prior to service, and if so was aggravated (permanently made worse by) by service.  

As the Veteran has VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2. The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA addendum opinion to address the etiology of his back disabilities.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's thoracolumbar and cervical spine degenerative joint disease disabilities are related to his active service, taking into account any new evidence found on remand and the Veteran's statements regarding continuity of symptomatology.  The examiner is also requested to identify whether there is clear and unmistakable evidence that any back disorder pre-existed service, and if so, whether there is clear and unmistakable evidence that the disorder was not aggravated by service beyond any normal progress of the pathology.  If it appears chronic back pathology did not exist prior to service, that too should be specifically set out.  If other etiology is shown to have caused the pathology, that too should be set out.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

